CONCURRING OPINION OP
MB. JUSTICE WOLF.
I think it makes no difference,- as against an executor, whether the minors are forced heirs or not. The authority, if any, given to the executor to pay debts by specific transfers of property is subject to the rights of forced heirs, and before such a conveyance takes place the said forced heirs, if their consent cannot be obtained, ought to be cited and heard. While I say that the status of the heirs makes no difference, yet, as in the vast majority of estates there are minors, the intention'of the legislature to make an exception in favor of an executor, so as to permit him to convey without authority, is not manifest.
In this case, moreover, the executor was only authorized to sell the property if necessary. This is a very different power from the power to make an adjudication of land for *315tlie payment of a debt, as was attempted to be done in this case. Powers must be construed strictly.